DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2017/0033535) in view of Venkatesan (US 10530125), Spath et al. (US 6947460) and Horng et al. (US 6979582).
	With respect to claim 1, Joseph teaches a vertical cavity surface emitting laser device (fig.14) comprising: a semiconductor substrate (fig.14, labeled at fig.2 #17) having a thickness; a current conductive layer (fig.14, labeled at fig.7 #705) disposed on the semiconductor substrate and having a carrier concentration (inherent as n-doped [0146]); a N-type Bragg reflector layer disposed in contact with the current conductive layer (fig.14, labeled at fig.8 #83/85); a P-type Bragg reflector layer disposed above the N-type Bragg reflector layer (fig.14, labeled at fig.8 #88); an active emitter layer disposed between the P-type Bragg reflector layer and the N-type Bragg reflector layer (fig.14, labeled at fig.8 #86); a current restriction layer disposed between the active emitter layer and the P-type Bragg reflector layer (fig.14, labeled at fig.10d #126), wherein the current restriction layer has a current restriction hole (fig.10d #125); a P-type bonding pad disposed in ohmic contact with the P-type Bragg reflector layer (fig.14, labeled at fig.13 #1303, [0231]), and a portion of the P-type bonding pad is aligned with the current restriction hole (fig.14, fig.13); and a N-type bonding pad disposed in ohmic contact with the current conductive layer (fig.14, labeled at fig.13 #1302, [0139]), and electrically separated from the P-type bonding pad (fig.14, as seen in fig.13, wherein the P-type bonding pad and the N-type bonding pad are disposed at a same side of the semiconductor substrate (fig.14, as seen in fig.13). Joseph does not specify the current conductive layer has a doping concentration ranging from 3E18 to 5E18. Venkatesan teaches a VCSEL device (title) including a current conductive layer having a doping of 3.5E18 (col.21 lines 29-33). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the doping value of Venkatesan in the current carrying layer of Joseph in order to facilitate the ohmic contact desired by Joseph (Venkatesan col.21 lines 29-33, Joseph [0139]).

Joseph does not teach a metal layer disposed in contact with the semiconductor substrate, wherein the semiconductor substrate is disposed between the N-type Bragg reflector layer and the metal layer, wherein the metal layer has a through hole aligned with the current restriction hole
each of the metal layer. Horng teaches a VCSEL device (title, fig.11) which includes substrate emission (col.3 lines 40-46) and a separate metal layer formed on the substrate (col.3 lines 58-64) with a hole aligned with the current injection structure (fig.11 top contact hole aligned with metal hole in substrate). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a metal layer with holes aligned to the VCSEL structure of Joseph as taught by Horng in order to sink heat from the device (Horng, col.3 lines 28-31).
Joseph, as modified, teaches the device outlined above, including teaching that the metal thickness is a result effective variable which is known to enhance current flow ([0081]). Joseph does not specify each of the metal layer, the P-type bonding pad and the N-type bonding pad has a thickness ranging from 20 microns to 40 microns. The Examiner takes Official Notice that it is further well known in the art that the thickness of metal heat sinks directly affects the heat flow (speed, amount) of the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the thickness of the metal contacts and metal layer of Joseph to have a thickness of 20-40 microns as a means of selecting a desired current flow and heat flow from the laser device to thereby directly affect the device performance (see MPEP 2144.05 II A/B).
Note that “so as to achieve a stress relief system” is necessarily met by the outlined combination as the combination would provide a relief of thermal stress.
With respect to claim 2, Joseph, as modified, teaches the semiconductor substrate is disposed between the metal layer and the P-type, N-type bonding pads (note the metal layer is added below the substrate of Joseph which thereby reads on the claim language).  
With respect to claim 3, Joseph teaches the active emitter layer comprises quantum wells ([0054]).  
With respect to claim 4, Joseph teaches an ohmic contact layer (labeled at fig.9 #91, [0232]) disposed between the P-type bonding pad and the P-type Bragg reflector layer.  
With respect to claim 5, Joseph teaches an ohmic contact layer (labeled at fig.7b #702, [0139]) disposed between the N-type bonding pad and the current conductive layer.  
With respect to claim 7, Joseph, as modified, teaches the device outlined above, but does not specify the current conductive layer has a thickness ranging from 1.5 microns to 3 microns. Joseph does further teach the thickness of the laser is a result effective variable which influences the amount of current flow ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the current conductive layer of Joseph to be of 1.5-3um in order to adapt the device to achieve a desired amount of current flow (see MPEP 2144.05 II A/B).
With respect to claim 8, Joseph teaches a projection area of the P-type Bragg reflector layer on the semiconductor substrate is smaller than a projection area of the N-type Bragg reflector layer on the semiconductor substrate (as seen in fig.2 #15 vs #16, and fig.7b as the n-DBR extends under each VCSEL and between as also shown in fig.8 #83/85).  
With respect to claim 9, Joseph teaches an insulation structure penetrating through the P-type Bragg reflector layer and the active emitter layer (fig.11 #1101 at center).  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Venkatesan, Spath and Horng in view of Hanaoka (US 2021/0083452).
With respect to claim 6, Joseph, as modified, teaches the device outlined above, but does not teach an anti-reflection layer disposed over a surface of the metal layer and the through hole.  Hanaoka teaches a similar VCSEL device (fig.2) which includes an anti-reflection layer formed over the entire lower surface (fig.2 #115). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to coat the bottom of the laser device of Joseph with anti-reflection coating as demonstrated by Hanaoka in order to couple a maximum amount of light from the laser device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following art is noted as being similar in nature to that outlined in the instant application: 
US 10290996, 2021/0167579, WO 2021/110478.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828